Title: To James Madison from Thomas Jefferson, 26 February 1802
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M.
Feb. 26. 1802.
Will you see if the inclosed is right, and make any alterations in it you think for the better? Particularly is the expression lately recieved true? or should the word lately be left out?
 

   RC (DLC: Jefferson Papers). Beneath the note JM wrote: “The word lately is true as it refers to the returns of Maryland & Kentucky—that from the former being an original statement—that from the latter a corrective one. The message seems to [be] unexceptionably proper.”


   The enclosure to which Jefferson refers was evidently his cover letter to Congress transmitting JM’s letter with corrections and supplements to the list of suits decided and pending in federal courts (see JM to Jefferson, 25 Feb. 1802).

